      Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 1 of 21




      XAVIER BECERRA                                      PRISON LAW OFFICE
 1
     Attorney General of California                       DONALD SPECTER (83925)
 2   DAMON MCCLAIN (209508)                               STEVEN FAMA (99641)
     Supervising Deputy Attorney General                  ALISON HARDY (135966)
 3   NASSTARAN RUHPARWAR (263293)                         SARA NORMAN (189536)
 4   Deputy Attorney General                              RANA ANABTAWI (267073)
     455 Golden Gate Avenue, Suite 11000                  SOPHIE HART (321663)
 5   San Francisco, CA 94102-7004                         1917 Fifth Street
     Telephone: (415) 703-5500                            Berkeley, California 94710
 6
     Facsimile: (415) 703-3035                            Telephone: (510) 280-2621
 7   Damon.McClain@doj.ca.gov                             Fax: (510) 280-2704
                                                          dspecter@prisonlaw.com
 8   HANSON BRIDGETT LLP
 9   PAUL B. MELLO (179755)                               Attorneys for Plaintiffs
     SAMANTHA D. WOLFF (240280)
10   425 Market Street, 26th Floor
     San Francisco, California 94105
11
     Telephone: (415) 777-3200
12   Facsimile: (415) 541-9366
     pmello@hansonbridgett.com
13

14   Attorneys for Defendants

15

16

17                             UNITED STATES DISTRICT COURT

18          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

19

20 MARCIANO PLATA, et al.,                   CASE NO. 01-1351 JST
21
                 Plaintiffs,                 JOINT CASE MANAGEMENT
22                                           CONFERENCE STATEMENT
          v.
23                                           Date:     June 9, 2020
24 GAVIN NEWSOM, et al.,                     Time:     10:00 a.m.
                                             Crtrm.:   6, 2nd Floor
25               Defendants.                 Judge:    Hon. Jon S. Tigar
26

27

28
                                            -1-                            Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 2 of 21




              1         The parties submit the following joint statement in advance of the June 9, 2020
              2 Case Management Conference (CMC).

              3         Since the last CMC, the parties have met and conferred regarding certain aspects of
              4 Defendants’ response to the current health crisis. On Monday, June 1, Plaintiffs sent

              5 Defendants an email, with a copy to the Receiver, requesting “a meet and confer this week

              6 on the following topics with the people identified below and anyone else whom you or [the

              7 Receiver] believe would be helpful to our discussions.” 1) Testing CDCR and CCHCS

              8 staff for COVID-19; 2) Moving high risk patients from cells to dorms; and 3) “Steps

              9 necessary to improve the safety of people living in cells and dorms, especially high risk

             10 people living in congregate living areas.” The email did not contain any specific proposals

             11 with respect to the topics listed therein.

             12          On Wednesday, June 3, at 3:16 p.m., Plaintiffs emailed Defendants, again copying
             13 the Receiver. In that email Plaintiffs wrote that “[i]n order to make the Meet and Confer

             14 scheduled for Friday as productive as possible in the attached document we have set forth

             15 our proposals on the three subjects we outlined below [in the June 1, email].” Plaintiffs

             16 attached a two paged single-spaced document entitled “Plaintiffs Proposals For June 5,

             17 2020 Meet and Confer.” That document set forth Plaintiffs positions and demands on

             18 “testing staff” and “steps necessary to improve the safety of people living in cells and

             19 dorms, and especially high risk people living in congregate living areas.”

             20         On Friday, June 5, the parties had a conference call that lasted more than one and a
             21 half hours. Approximately 20 people participated in the conference call, including the

             22 Receiver and members of his staff, CDCR Division of Adult Institutions staff, CDCR

             23 Employee Health and Wellness staff and lawyers from the Prison Law Office, the Attorney

             24 General’s office, Hanson Bridgett, and CDCR’s Office of Legal Affairs to discuss the

             25 proposals. With the exception of what is described below, no agreements were reached.

             26 This was due in part to the short time frame that Defendants had to respond to the

             27 document, the number of people on the call and because the Defendants are evaluating

             28
                                                               -2-                           Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                     Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 3 of 21




              1 many items that require thoughtful and coordinated action and approval and input from

              2 many stakeholders. Plaintiffs also contend that additional agreements were not reached

              3 because neither the Receiver nor anyone representing Defendants was prepared to make

              4 any decisions regarding Plaintiffs’ proposals. 1

              5 I.      TESTING STAFF FOR COVID-19
              6          The Receiver has identified prison staff as the main vector for spreading COVID-19
              7 in the state prisons and has recommended that all staff at all institutions be tested for

              8 COVID-19. Plaintiffs proposed that Defendants implement a testing program that includes

              9 the following three elements:

             10               universal baseline testing of all staff as soon as possible;
             11               regular surveillance testing thereafter; and
             12               testing of relevant staff for contact tracing investigations, whenever there is a
             13                 new confirmed COVID-19 case (incarcerated person or staff) at the prison.
             14          Defendants agree that staff testing is critical, and are developing a staff-testing plan
             15 with assistance and guidance from the California Department of Public Health. The details

             16 of that plan are still being worked out. When it is complete, the staff-testing plan will need

             17 to be reviewed by stakeholders, including the California Department of Public Health, the

             18 California Department of Health and Human Services, and the Governor’s Office.

             19 Defendants do not yet know when the staff-testing plan will be finalized. Katherine

             20 Minnich, Deputy Director of Human Resources, the office that oversees CDCR’s Office of

             21

             22          1
                           The parties did not meet and confer about further population reduction measures.
                  This Court has now three times urged Defendants to resume releasing people who are
             23   within 60 days of released dates, noting that the Defendants’ initial early release program
                  was “a factor in the determination by the court that the state was not deliberately
             24   indifferent.” RT, 5/14/20 at 6-7. The following week, the Court pointed out that “the state
                  of the record right now is that early inmate release . . . which the state earlier determined
             25   was appropriate from a public safety standpoint, which we know is feasible because it
                  happened, doesn’t require us to take money from any other programs. In fact, it saves
             26   money.” RT 5/21/20 at 36. At the last CMC, this Court again urged the Secretary and the
                  Governor to continue the early release program. Defendants to date have not reconsidered
             27   their position.
             28
                                                                 -3-                             Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 4 of 21




              1 Employee Health and Wellness, stated the draft protocol for testing sets different testing

              2 standards for:

              3              Prisons without a recent COVID-19 case;
              4              Prisons with recent COVID-19 cases; and
              5              Prisons that provide skilled nursing facility (SNF) level of care (California
              6                  Health Care Facility, California Medical Facility and Central California
              7                  Women’s Facility).
              8 Plaintiffs agree that the staff-testing plan should include a baseline test of all employees

              9 working in the SNF-type facilities (California Health Care Facility, Central California

             10 Women’s Facility, and California Medical Facility), with serial retesting of employees

             11 who test negative. For the non-SNF prisons with no recent cases, Defendants do not

             12 intend to do baseline testing of all staff, but rather intend to do surveillance testing of ten

             13 percent of the staff, every fourteen days. For the non-SNF prisons with recent cases,

             14 Defendants also do not intend to do baseline testing of all staff, but will test every fourteen

             15 days all staff that worked in an area with close contact to the staff or incarcerated person

             16 who tested positive. Defendants stressed, however, that these intentions have not been

             17 finalized and are not yet being implemented.

             18 With regard to the current outbreaks, CDCR has already tested about 1,164 staff at Avenal

             19 State Prison and about 1,100 staff at California Institution for Men. Additionally, in May,

             20 CDCR tested 438 staff at the California Men’s Colony and 146 staff at the California

             21 Institution for Women. CDCR has recommended to staff at Corcoran who may have been

             22 exposed that they obtain testing in the community but CDCR has not yet conducted staff

             23 testing at Corcoran.

             24         Plaintiffs’ Position:
             25         A comprehensive, strategic plan to test staff is critical to reduce the risk of the
             26 spread of the virus. Plaintiffs support Defendants’ decision to develop a more

             27 comprehensive plan for testing employees. However, we have serious concerns with the

             28
                                                                 -4-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 5 of 21




              1 draft plan as presented at the June 5 meet and confer. Defendants’ current plan calls for

              2 baseline testing of all staff (followed by periodic re-testing) only at CMF, CHCF, and

              3 CCWF. Consistent with the Receiver’s recommendation, Plaintiffs believe Defendants

              4 should conduct universal baseline testing of all staff at all prisons.

              5            Plaintiffs also believe Defendants should conduct more robust surveillance testing
              6 of staff once baseline testing is completed, similar to that recommended for nursing homes.

              7 Defendants are currently considering testing just 10% of staff every 14 days. 2 For skilled

              8 nursing facilities without any positive COVID-19 cases, the California Department of

              9 Public Health has recommended “testing of 25 percent of all [staff] every 7 days including

             10 staff from multiple shifts and facility locations” such that “100 percent of facility staff are

             11 tested each month.” See Memorandum from Deputy Director Heidi Steinecker to Skilled

             12 Nursing Facilities (May 22, 2020), available at:

             13 https://www.cdph.ca.gov/Programs/CHCQ/LCP/Pages/AFL-20-53.aspx. This

             14 recommendation was made in recognition of the medical vulnerability of the residents, and

             15 the inherent risks of congregate living. As Dr. Scott Allen, former State Medical Program

             16 Director for the Rhode Island Department of Corrections and current subject matter expert

             17 for the Department of Homeland Security, recently explained in his testimony to the

             18 Senate Committee on the Judiciary, “there is no reason there should be a lesser standard

             19 for correctional and detention facilities.” Examining Best Practices for Incarceration and

             20 Detention During COVID-19 before the United States Senate Committee on the Judiciary,

             21 116th Cong. (June 2, 2020) (Written Statement of Dr. Scott A. Allen, M.D.), available at:

             22 https://www.judiciary.senate.gov/imo/media/doc/Scott%20Allen%20Testimony.pdf.

             23            Each prison’s plan for surveillance testing should also be regularly adjusted based
             24 on conditions in the community. The plan should call for prisons to conduct more frequent

             25 staff testing if there is a significant outbreak in the community. See CDC, Testing

             26

             27
                  2
                      When Plaintiffs asked at the meet and confer how 10% was selected for surveillance,
             28 counsel for Defendants would not allow any response.
                                                           -5-                                  Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 6 of 21




              1 Guidance for Nursing Homes, https://www.cdc.gov/coronavirus/2019-ncov/hcp/nursing-

              2 homes-testing.html (updated May 19, 2020) (“State and local officials may adjust the

              3 requirement for weekly testing of HCP based on the prevalence of the virus in their

              4 community . . . .”).

              5         Plaintiffs made a number of these recommendations to Defendants during the June
              6 5th call, emphasizing the need for universal baseline testing, as well as more robust staff

              7 surveillance testing. Plaintiffs recognize Defendants’ plan is not yet finalized, and have

              8 requested that they share a draft of their plan before it is finalized to avoid further delay

              9 and consequent harm. Defendants did not respond to that request.

             10         Defendants’ Position:
             11         From Defendants’ perspective, there is significant agreement between the parties
             12 regarding staff testing in that CDCR fully agrees that it is critically important to develop

             13 and implement a comprehensive staff-testing plan that involves testing staff at all of

             14 CDCR’s institutions. In fact, CDCR began working closely with the California

             15 Department of Public Health in May to develop such a plan. In the meantime, CDCR has

             16 cooperated with local health departments on staff-testing-related issues and requests, and

             17 as discussed above, a substantial amount of staff testing has already been completed.

             18 CDCR has also been consulting with, and seeking the cooperation of, the California

             19 Correctional Peace Officers Association concerning efforts to ramp up staff testing. And

             20 as CDCR continues to develop its staff testing plan, it is also working toward securing

             21 testing resources and making arrangements with labs for a smooth transition to the new

             22 plan.

             23         During the meeting to discuss staff testing, Plaintiffs’ counsel had several
             24 comments and proposals in light of the information Defendants shared about CDCR’s draft

             25 plan, and CDCR’s representative advised that those ideas and concerns would be

             26 considered as the plan is further developed. The completion and final approval of CDCR’s

             27 staff-testing plan is forthcoming, and CDCR will produce the staff-testing plan to

             28
                                                                -6-                             Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 7 of 21




              1 Plaintiffs’ counsel when it is finished. CDCR will consider any additional concerns or

              2 proposals from Plaintiffs’ counsel after the completed plan is circulated. As with all of the

              3 measures CDCR has taken in response to the pandemic, if changes to the plan are

              4 warranted, adjustments will be made.

              5         Regarding Plaintiffs’ reference to the statement of Dr. Scott Allen, Defendants do
              6 not believe the final staff-testing plan will be inconsistent with his position that all staff

              7 should be tested in locations with COVID-19. Examining Best Practices for Incarceration

              8 and Detention During COVID-19 before the United States Senate Committee on the

              9 Judiciary, 116th Cong. (June 2, 2020) (Written Statement of Dr. Scott A. Allen, M.D., at

             10 p. 6), available at:

             11 https://www.judiciary.senate.gov/imo/media/doc/Scott%20Allen%20Testimony.pdf. This,

             12 of course, can be further assessed and discussed with Plaintiffs’ counsel when the

             13 completed staff-testing plan is circulated.

             14 II.    SAFELY HOUSING MEDICALLY VULNERABLE PEOPLE
             15         Plaintiffs proposed Defendants work with the Receiver to identify the vulnerable
             16 people who are most at risk of harm from contracting COVID-19. For each person,

             17 Plaintiffs recommended Defendants and the Receiver determine whether they are safely

             18 housed. Plaintiffs asked that those who have tested negative, are at highest risk (due to age

             19 and/or multiple risk factors or poorly controlled chronic conditions that constitute risk

             20 factors) and are currently living in dormitories, gyms or day rooms, be transferred to single

             21 cells or cells with other people who have tested negative. Finally, Plaintiffs asked that

             22 those people who have medical risk factors that are less serious should be considered for

             23 cell housing or housing in smaller dorms where they are able to distance and may be

             24 monitored.

             25         Regarding medically vulnerable patients, the Receiver indicated that he and his staff
             26 have made this issue a top priority and were expending significant resources to determine

             27 how best to safely house them. No decision had yet been reached on Plaintiffs’ proposals,

             28
                                                                 -7-                             Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 8 of 21




              1 nor could the Receiver say when a decision would be reached.

              2           Plaintiffs’ Position:
              3           It is the opinion of Dr. Arthur Reingold that cells are safer for the medically
              4 vulnerable patients than dormitories, and that those medically vulnerable people who have

              5 tested negative should be moved out of prisons where there are outbreaks.

              6           This issue has been pending for three months, yet despite Dr. Reingold’s
              7 uncontradicted expert opinion, thousands of high-risk patients remain in dormitories

              8 throughout the state. During the meet and confer session, the Receiver announced that this

              9 issue was a top priority and he was now considering the appropriateness of moves from

             10 dorms to cells. Plaintiffs urge the Receiver and Defendants to take action to safely rehouse

             11 these people as soon as possible.3

             12           In addition to Dr. Reingold’s opinion, dorms are plainly the locus of the largest,
             13 most widespread, and serious outbreaks. In one Avenal dorm, more than 90% of patients

             14 tested positive. At Chuckawalla Valley, which houses nearly 3,000 people, all in dorms,

             15 hundreds had been tested and CCHCS last week said the positive rate was approximately

             16 75%. By contrast, the outbreaks in celled housing at Lancaster and CMC, while

             17 concerning, were stopped before they extended nearly as widely and appear to be

             18 contained. Lancaster has had 128 cases, but only one is currently active; CMC has had 11

             19 cases, but only one is currently active. With regard to morbidity and mortality, almost all

             20 of the approximately 50 people currently hospitalized statewide due to COVID-19 were

             21 infected while living in dorms, and the same is true of the dozen patients who have died

             22 thus far. Dorms present an unacceptable risk of infection and harm under current

             23 conditions.

             24
                  3
             25   In order to more precisely ascertain the extent of the risk, Plaintiffs have asked for and
                the Receiver’s office stated that it will provide a list of all people incarcerated in CDCR
             26 who have one or more risk factors for complications from COVID-19, along with the

             27 number of such factors for each person, and whether the person is housed in a cell or a
                dorm.
             28
                                                                 -8-                             Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 9 of 21




              1           CCHCS had a plan to move almost 700 medically high risk patients who had tested
              2 negative for the virus from California Institution for Men (CIM) to other prisons. Those

              3 transfers began on or around May 29th. The patients who were transferred had tested

              4 negative, but in many cases the tests were done two to three weeks before the transfer. Not

              5 surprisingly, some of those people tested positive shortly after their arrival at the new

              6 prisons. As a result, the process was suspended after the first 125 transfers 4. CCHCS is

              7 now reconsidering its testing strategy for transfers, including of the medically vulnerable. 5

              8 Plaintiffs have requested to review the proposed revised testing protocols before they are

              9 finalized.

             10           At the meet and confer, the Receiver raised concerns that some people who are high
             11 risk may prefer not to transfer from a dorm to a cell, and asked Plaintiffs what such

             12 patients should be told, and what should be done. Plaintiffs now propose the following

             13 approach: a high risk patient living in a congregate area who has recently tested negative

             14 may refuse a transfer to a celled housing unit, unless the Receiver or his medical staff

             15 determines that the patient’s continued presence in that congregate living area would be a

             16 public health threat. Before the patient is asked to make a decision, the patient must

             17 receive meaningful education from a Primary Care Provider on the medical risks of staying

             18 in his/her present congregate living space and potential medical benefits of being

             19 transferred to another location, and an opportunity to have any questions answered.

             20

             21
                  4
             22  On May 22, a week before the first transfer, Plaintiffs asked the Receiver’s office to
                consider whether certain practices regarding the housing of CIM patients who had tested
             23 positive with those who tested negative created a risk of infection for the latter group and
                for others if any members of that group became infected and were then transferred.
             24

             25   On June 2nd, after the date of many of 125 transfers from CIM, CCHCS published clinical
                  5

                guidelines stating that those who transfer “may be tested within a week prior to transfer or
             26 upon arrival.” COVID-19: Interim Guidance for Health Care and Public Health

             27 Providers, at https://cchcs.ca.gov/covid-19-interim-guidance/. Plaintiffs do not know why
                this standard was not applied to the CIM patients discussed above, although we note that as
             28 posted it is discretionary not mandatory.
                                                               -9-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 10 of 21




              1         Defendants’ Position:
              2         As reported last week, on May 26, the Receiver notified CDCR that 691 high-risk
              3 inmates at Correctional Institution for Men (CIM) tested negative for COVID-19 and

              4 should be transferred out of CIM. CDCR immediately began the process of evaluating this

              5 group of inmates to determine whether they should be excluded from transfers based on

              6 factors such as display of COVID-19 related symptoms, their overall medical or mental

              7 health condition, pending appointments, or upcoming release within the next ten days.

              8 Between May 28 and May 30, 194 inmates on the Receiver’s list were moved out of CIM

              9 to Corcoran and San Quentin. All inmates tested negative for COVID-19 before their

             10 transfers out of CIM. Transfers of approximately 125 more inmates out of CIM were

             11 planned for June 4 and 5. But the Receiver ordered the suspension of all transfers from

             12 CIM on June 4 after it was discovered that some of the inmates who transferred out of

             13 CIM tested positive when they arrived at their destinations.    To date, sixteen of the
             14 transferred inmates have tested positive. Unfortunately, San Quentin, which was

             15 previously a COVID-free prison, now has COVID-positive inmates. San Quentin is taking

             16 a number of measures to prevent spread of COVID-19 from these inmates, including

             17 placing all inmates transferred from CIM in quarantine or isolation, and strictly limiting

             18 their movement and exposure to other inmates and staff.

             19         CDCR is prepared to work with the Receiver once he has determined an approach
             20 for housing medically high-risk patients.

             21
                  III. ESTABLISHING AND ENFORCING WORKABLE DISTANCING PROTOCOLS AT
             22        CDCR’S INSTITUTIONS
             23        Plaintiffs’ proposal to improve the safety of people living in cells and dorms included
             24 two elements: (1) establish and enforce workable distancing protocols for all incarcerated

             25 people; and (2) create livable dorms and gyms.

             26        Specifically, Plaintiffs recommended people be assigned to cohorts for yard, chow
             27 hall, showers, and dayroom, and staff be assigned to working with a particular cohort to

             28
                                                              -10-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 11 of 21




              1 minimize interactions between incarcerated people and different staff members. Plaintiffs

              2 further recommended that incarcerated people be assigned to work as porters in the

              3 housing unit where they live. Plaintiffs recommended the following strategies to strike a

              4 balance between ensuring physical distancing and protecting people’s ability to engage,

              5 interact, and avert the physical and mental distress that accompanies social deprivation: (1)

              6 reduce population density to create significantly more distance between cohorts and

              7 significant fewer cohorts in each congregate living space, to maximize the amount of time

              8 people can be assigned to use common spaces; (2) create an incentive system to encourage

              9 remaining in cohorts; (3) test dorm residents more frequently; and (4) install clear shields

             10 strategically in the dorms.

             11         The parties discussed Plaintiffs’ proposals. Defendants said that they would
             12 consider the second and fourth proposals (creating and incentive system and installing

             13 shields), but no agreement was reached.

             14         Plaintiffs also requested that the Division of Adult Institutions consider whether the
             15 ventilation systems at each of the prisons is using the filters required by current COVID

             16 community standards. Ms. Gipson stated that she would refer that question the Plant

             17 Operations.

             18         Plaintiffs’ Position:
             19         The primary barrier to establishing, encouraging, or enforcing workable protocols
             20 for distancing in the dorms is that most CDCR dorms are too crowded to permit people to

             21 stay six feet from people in other cohorts. The reduction of population density in the

             22 dormitories so that there are fewer cohorts sharing congregate living space is a critical

             23 strategy for mitigating the spread of the COVID-19 virus. The Receiver has affirmed that

             24 CDCR'S decision to release approximately 3,500 people early had a measureable positive

             25 impact on the State’s ability to avoid illness and death related to COVID-19. RT 5/21/20 at

             26 34. Plaintiffs strongly agree that reducing the prison population will aid in slowing the

             27 spread of the virus, including by reducing the demand on dormitory beds. Population

             28
                                                              -11-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 12 of 21




              1 density can be reduced by, as discussed below, re-closing the CDCR to intake, so that the

              2 population is reduced by attrition. Additionally, as this Court has stated repeatedly,

              3 Defendants have demonstrated that people can be safely released ahead of schedule,

              4 reducing the prison population by thousands. Plaintiffs strongly urge the Defendants to

              5 close intake and to renew their successful early release program.

              6         Defendants describe below corrective actions recently taken, and newly instituted
              7 self-monitoring weekly checklists that a captain or manager is required to complete at each

              8 prison regarding COVID-19 risk reduction measures. Those correction actions are not yet

              9 complete, and we have not yet verified what is said to have been done. Also, while self-

             10 monitoring is necessary and welcome, it is too soon to know whether it works to identify

             11 all substantial problems or result in long term improvements.

             12         Defendants’ Position:
             13         Defendants disagree with Plaintiffs’ assertion that dorms across the prison system
             14 are too crowded to allow for six-foot distancing between cohorts. In the two prisons where

             15 it has been discovered that there was insufficient space between certain cohorts in

             16 particular dorms, CDCR has either already corrected, or is in the process of correcting,

             17 those identified issues by, for example, rearranging the cohorts or extending the height of

             18 barrier walls between cohorts.

             19         Defendants were pleased that Plaintiffs’ counsel acknowledged that there must be a
             20 balance between maintaining an appropriate level of physical distancing while still

             21 allowing inmates to engage and interact with other inmates and move around the facilities

             22 to the extent their security levels permit them to. Many inmates have worked hard to

             23 lower their classification scores so that they can enjoy the benefits of living in less

             24 restrictive dorm environments. Unfortunately, many of those benefits have been curtailed

             25 in response to the pandemic. Despite that fact, many dorm inmates currently have a

             26 cooperative and helpful attitude toward the implementation of measures to prevent the

             27 spread of COVID-19. Defendants are concerned, however, that overly strict enforcement

             28
                                                               -12-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 13 of 21




              1 of those measures, in particular through discipline or threats of discipline, could disrupt the

              2 delicate balance that has been achieved, and cause a backlash.

              3         CDCR has implemented new measures to ensure accountability and compliance
              4 with physical distancing rules and enhanced cleaning measures:

              5             1.    May 27 memorandum from the Division of Adult Institutions
              6        On May 27, CDCR issued a memorandum titled COVID-19 Operational Guidelines
              7 Monitoring and Accountability to the institutions. This new memorandum requires that

              8 captains and area managers complete checklists on a weekly basis confirming that the

              9 areas they manage are compliant with previous directives concerning cloth face masks,

             10 social distancing, cleaning schedules, display of COVID-19 posters, and availability of

             11 hand sanitizer and disinfectants. The completed checklists are to be submitted to CDCR

             12 headquarters on a weekly basis. The new memorandum also requires that the cleaning of

             13 bathrooms and showers be recorded on cleaning logs, and that inmate porters wear gloves

             14 and masks when they clean.

             15        The initial batch of checklists that were submitted have been produced to Plaintiffs’
             16 counsel, but not all prisons have yet submitted their checklists. The submitted checklists

             17 were effective at identifying issues at the prisons that need to be addressed. For example,

             18 at California Correctional Center, the checklists revealed that some areas are out of hand

             19 sanitizer; at California Correctional Institution, the checklists revealed that in some areas

             20 staff and inmates need additional education and instruction about wearing cloth face

             21 masks; at Deuel Vocational Institution, the checklists revealed that cleaning logs are

             22 needed in certain areas; and at other prisons, the checklists helped identify areas where

             23 inmates need more instruction and education on social distancing. The checklists indicate

             24 that immediate actions were taken to correct a number of these identified issues, and other

             25 issues can be addressed by the institutions now that they have been identified.

             26             2.    Improvements were made at CIM after the May 22 virtual tour.
             27         As Defendants reported last week, CDCR facilitated a virtual tour for Plaintiffs at
             28
                                                               -13-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 14 of 21




              1 CIM’s Facility A and Facility D dorms on May 22. Plaintiffs identified several areas of

              2 concern with respect to the set-up of cohorts at CIM’s dorms, including concerns that there

              3 were less than six feet separation between some cohorts in Facility D.

              4         Since the tour, CIM began implementing changes to the Facility A dorms to
              5 establish six feet of separation between cohorts or to extend barrier walls to separate

              6 cohorts.    For example, for the Facility A dorms, CIM ordered Lexan (solid clear plastic)
              7 barriers to extend the height of the pony walls between cohorts. As of June 4, two of the

              8 eight barriers were delivered to CIM, and one of the barriers was installed. It took two

              9 days to complete. As of June 8, the second barrier has been installed. The remaining six

             10 barriers are expected to be delivered by June 22. In the meantime, CIM is extending the

             11 walls in the remaining Facility A Dorms with plastic sheeting. As of June 8, the plastic

             12 sheeting has been installed to extend the walls in four of the Facility A Dorms and CIM is

             13 working on installing the plastic sheeting in the remaining two Facility A Dorms.

             14         In addition, the transfer of inmates out of Facility A is helping to facilitate the
             15 reassignment of bunks in a way that establishes six feet of separation in all directions.

             16 Although Defendants believe that six feet of separation already existed in the Facility D

             17 Dorms, CIM reconfigured some of the bunks or bunk assignments to create a different

             18 layout of cohorts. In addition, tape either has been or will be placed on the ground in

             19 Facility A and D to identify the perimeter of each cohort. Further, inmates received

             20 additional instructions to sleep in alternating head-to-toe arrangements to maximize the

             21 distance between inmates’ heads. Lastly, CIM is in the process of placing six-foot markers

             22 on benches and chairs in the day rooms, and inmates were informed that they can only sit

             23 on the marked spaces. As of last week, CIM was waiting for the supply of additional tape

             24 to complete these changes.

             25         CDCR will facilitate a re-inspection of CIM’s Facility A and D dorms for Plaintiffs
             26 once the majority of the changes have been completed, which is currently anticipated this

             27 week.

             28
                                                                -14-                             Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 15 of 21



                             3.   Improvements were made at the California Medical Facility
              1                   after the May 29 tour.
              2        On May 29, CDCR permitted Plaintiffs’ counsel to tour the California Medical
              3 Facility (CMF) in person. The tour revealed several issues at CMF that required corrective

              4 action.

              5        In two large dorms at CMF, some inmate cohorts were only separated by a short
              6 wall. While the wall would seem to offer some protection to inmates while they are

              7 sleeping with their heads below the top of the wall, the heads of inmates sitting up on their

              8 bunks on either side of the wall could be well within six feet of each other with no barrier

              9 in between them. This is the same issue that was identified in some dorms at CIM. CDCR

             10 is investigating whether this situation exists in dorms at other institutions.

             11        CMF immediately began to work on remedying this situation and has now erected a
             12 Visqueen (plastic sheeting) barrier that extends the height of the wall to just over six feet.

             13 CMF is now working to acquire sheets of Lexan that it plans to install in place of the

             14 Visqueen barrier.

             15        CMF has previously taken a number of steps to inform inmates about keeping
             16 appropriate physical distance, including posting notices, broadcasting videos

             17 announcements concerning COVID-19 and the importance of social distancing, and

             18 educating staff and inmates about measures to prevent the spread of COVID-19. But,

             19 during the tour, a number of inmates advised that they did not understand certain aspects of

             20 the cohort plan. For example, some inmates said they did not understand that they should

             21 attempt to engage in some program activities, such as dayroom and recreation yard, with

             22 members of their cohort. Accordingly, since the CMF tour, CMF officials have continued

             23 to make efforts to educate inmates about measures to prevent the spread of COVID-19 and

             24 the importance of keeping appropriate physical distance. Specifically, the CMF

             25 management team conducted tours of each of their respective areas of the institution,

             26 further educating inmates regarding the expectations of social distancing, and further

             27 explaining the importance of the eight-person cohorts. They also explained that inmates

             28
                                                               -15-                              Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 16 of 21




              1 should program within their cohorts when possible, and otherwise keep at least six feet

              2 away from other inmates. And they reiterated the importance of wearing masks and of

              3 frequent cleaning and disinfecting.

              4 IV. INTAKE

              5         While the subject was not identified in either Plaintiffs’ June 1 or June 3 emails
              6 concerning the parties’ meet and confer, during the meet-and-confer, Plaintiffs added an

              7 additional element to the proposal: that Defendants close all intake from county jails,

              8 including all movement of people from Reception Centers to accommodate that intake.

              9         As reported the last two weeks, in May, CDCR decided to maintain the closure of
             10 intake for an additional 30 days to June 22, with the exception of the intake of

             11 approximately 200 county jail inmates from four counties (Los Angeles, San Bernardino,

             12 Fresno, and San Diego). Approximately 50 inmates have been transferred from these

             13 county jails to CDCR prisons since May 20. They are currently housed at North Kern State

             14 Prison and Wasco State Prison. Due to the high number of positive COVID-19 cases in

             15 Los Angeles County jails, CDCR suspended the intake of inmates from Los Angeles

             16 County jails on June 5 until further notice. CDCR will continue monitoring the number of

             17 positive COVID-19 cases in the San Bernardino County, Fresno County, and San Diego

             18 jails. Intake from all county jails is currently scheduled to resume on June 22; however,

             19 CDCR is continuing to evaluate when and how to resume intake.

             20         Plaintiffs proposed that intake be closed until two conditions are met: first,
             21 Defendants identify the most medically vulnerable people housed in congregate living

             22 units who can be safely transferred, offer them celled housing, and safely transfer those

             23 who choose to move. Second, Defendants reassess movement protocols in light of the

             24 problems already identified, such as patients at CIM who had tested negative being

             25 transferred to San Quentin several weeks later and testing positive on arrival.

             26         Defendants did not have an immediate response. Director Connie Gipson stated
             27 that CDCR plans to open intake on June 22. She indicated that there will be limits on the

             28
                                                               -16-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 17 of 21




              1 number of people accepted but those limits have not yet been determined. She also stated

              2 that people would not be accepted from Los Angeles County, because at least five people

              3 from that county tested positive upon arrival at CDCR in the last week. She indicated that

              4 CDCR was considering limiting intake from other counties with significant outbreaks in

              5 their jails, but that the procedures for re-opening to intake are not yet established.

              6 Plaintiffs agree that counties with a current outbreak should not be eligible to send people

              7 to CDCR.

              8         Plaintiffs’ Position:
              9         Plaintiffs believe that intake should be suspended because we agree with the
             10 Receiver that movement entails a significant risk for spreading the virus, and given the

             11 current state of multiple uncontrolled outbreaks, movement should cease unless it is done

             12 in a carefully thought-out way for the purpose of increasing patient safety. Movement of

             13 medically vulnerable people to safer housing would be appropriate, if done pursuant to

             14 meticulously considered written protocols to minimize the risk to patients, staff, and

             15 others. Bringing new people into the system, however, would serve only to increase the

             16 risk of greater infection and faster spread in more crowded facilities.

             17        Defendants’ Position:
             18        CDCR is in the process of evaluating whether the current intake restrictions should
             19 be extended and other restrictions on intake should be put in place after June 22. CDCR

             20 will continue reporting to this Court and Plaintiffs about its intake plans.

             21 V.     INSTITUTION INSPECTIONS
             22        A.   Plaintiffs’ Touring
             23        As mentioned above, on May 28, CDCR facilitated an in-person tour of CMF for
             24 Plaintiffs and will facilitate a virtual tour California Health Care Facility on Wednesday,

             25 June 10. Further, CDCR is in the process of coordinating a re-inspection of CIM for

             26 Plaintiffs. On June 4, Plaintiffs requested that CDCR schedule additional virtual tours at

             27 California Men’s Colony, Substance Abuse Treatment Facility, and California State Prison

             28
                                                               -17-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 18 of 21




              1 – Solano, and an in-person re-inspection of CMF.

              2        B.   Additional Touring by CDCR and CCHCS
              3        Defendants’ Position:
              4        As reported last week, CDCR’s Associate Director of Reception Centers traveled to
              5 CIM on Tuesday, May 26, to inspect the reconfigurations and work with CIM to come up

              6 with options to extend the barrier between inmates on either side of pony walls. CDCR

              7 will continue these types of visits in the future and will keep the Court and Plaintiffs

              8 apprised of the efforts. In addition, the parties were informed that California Correctional

              9 Health Care Services commenced its tours of Pleasant Valley State Prison, R.J. Donovan,

             10 and San Quentin on June 1, and that it will tour all of CDCR’s other institutions in the

             11 coming weeks.

             12
                  VI. INFORMATION THAT CDCR HAS PRODUCED TO PLAINTIFFS SINCE MAY 28,
             13       2020
             14        As mentioned above, CDCR facilitated tours of CMF on May 29 and a California
             15 Health Care Facility virtual tour was offered on June 10. Further, on June 5, CDCR

             16 produced checklists from the captain’s tours from eleven facilities. Further checklists will

             17 be produced on June 8. In addition, on June 1 and 2, CDCR responded to Plaintiffs’

             18 questions about the status of the installation of Lexan barrier walls at CIM. On June 3,

             19 CDCR answered various follow-up questions regarding Plaintiffs’ tour at CMF. On June

             20 4, CDCR responded to various COVID-19 related questions pertaining to cohorting, mask

             21 wearing, and cleaning protocols at California Health Care Facility, and produced

             22 documents in response thereto and a separate request for documents and information

             23 related to legionella at California Health Care Facility. On June 5, CDCR shared

             24 information about staff testing and other topics with Plaintiffs’ counsel during the meet-

             25 and-confer session. Lastly, on June 6, CDCR answered various COVID-19 related

             26 questions pertaining inmate housing and meals at Chuckawalla Valley State Prison.

             27 CDCR also scheduled confidential calls for Plaintiffs to speak with their clients at

             28
                                                               -18-                           Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 19 of 21




              1 California Institution for Women and California Health Care Facility.

              2 VII. OTHER UPDATES

              3 Defendants’ Position:

              4        During Nurses Week in mid-May, CDCR and CCHCS honored and celebrated their
              5 hard working nurses by providing food and giving out COVID-19 prizes (such as toilet

              6 paper, disinfectant and paper towels) as well as gift cards while complying with social

              7 distancing practices. Photos and more details can be found at

              8 https://www.cdcr.ca.gov/insidecdcr/2020/06/02/across-california-cdcr-cchcs-honor-

              9 nurses/.

             10        On June 5, Wardens and Chief Executives Officers from across the State participated
             11 in a discussion titled “Lessons Learned the First 90 days” where leadership who have

             12 experienced COVID outbreaks at California Institution for Women, California Men’s

             13 Colony, and California Institution for Men candidly shared advice and strategies that

             14 greatly assisted their staff during these recent outbreaks.

             15
                  DATED: June 8, 2020                            PRISON LAW OFFICE
             16

             17

             18                                            By:         /s/ Alison Hardy
             19                                                  ALISON HARDY
                                                                 Attorney for Plaintiffs
             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                               -19-                         Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 20 of 21




              1   DATED: June 8, 2020                     XAVIER BECERRA
              2                                           Attorney General of California

              3

              4                                     By:         /s/ Damon McClain
              5                                           DAMON MCCLAIN
                                                          Supervising Deputy Attorney General
              6                                           NASSTARAN RUHPARWAR
              7                                           Deputy Attorney General
                                                          Attorneys for Defendants
              8

              9
                  DATED: June 8, 2020                     HANSON BRIDGETT LLP
             10

             11

             12                                     By:         /s/ Samantha Wolff
                                                          PAUL B. MELLO
             13                                           SAMANTHA D. WOLFF
             14                                           Attorneys for Defendants

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                       -20-                            Case No. 01-1351 JST
16576559.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:01-cv-01351-JST Document 3345 Filed 06/08/20 Page 21 of 21




                                CERTIFICATE OF SERVICE

Case Name:       Plata, et al. v. Newsom, et al.          No.    01-cv-01351-JST

I hereby certify that on June 8, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
                JOINT CASE MANAGEMENT CONFERENCE STATEMENT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 8, 2020, at San Francisco, California.


                 N. Codling                                        /s/ N. Codling
                 Declarant                                            Signature
CA2001CS0001
42218964.docx
